 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) dated effective as of
October 18, 2007 (the “Effective Date”), between First National Bank of
Pennsylvania, a corporation having its principal place of business at One F.N.B.
Boulevard, Hermitage, Pennsylvania 16148 (the “Employer”), F.N.B. Corporation, a
corporation having its principal place of business at One F.N.B. Boulevard,
Hermitage Pennsylvania 16148 (“F.N.B. Corporation”) and Gary J. Roberts, an
individual whose address is 1139 Wishart Place, Hermitage, Pennsylvania 16148
(the “Executive”).
WITNESSETH:
     WHEREAS, the Employer and F.N.B. Corporation desire to provide for the
continued employment of the Executive, and the Executive desires to continue his
employment with the Employer, all in accordance with the terms and subject to
the conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer, F.N.B. Corporation and the Executive,
intending to be legally bound hereby, mutually agree as follows:
     1. Employment. On the Effective Date, this Agreement shall supersede and
replace the Employment Agreement dated as of December 2, 2002, between the
Employer and the Executive. On the Effective Date, the Executive shall be
employed by the Employer as the Chief Executive Officer (with such position
described and any future positions supplemental to Executive’s Chief Executive
Officer position to which the Executive is assigned or appointed by the Board of
Directors of the Employer (the “Board”), being collectively referred to in this
Agreement as the “Position”), in accordance with the terms and subject to the
conditions set forth in this Agreement. The Executive shall report solely and
directly to the Board and the CEO of F.N.B. Corporation.
     2. Term. The “Term” of this Agreement shall be the period commencing with
the Effective Date and ending on the fifth one-year anniversary of the Effective
Date; provided that, on the first annual anniversary and second annual
anniversary of the Effective Date (each, an “Extension Date”), the Term will be
automatically extended by twelve (12) months (so that on each such Extension
Date, the Agreement will have a remaining Term of five years), unless either the
Executive or the Board gives the other written notice that such automatic
renewal shall cease as of the last day of the month that is at least ninety
(90) days after the date of such written notice. Unless otherwise provided in
this Agreement or mutually agreed by the Employer and the Executive, all of the
terms and conditions of this Agreement shall continue in full force and effect
throughout the Term and, with respect to those terms and conditions that apply
after the Term, after the Term.
     3. Duties. During the Term, the Executive shall serve in the Position and
perform all duties and services commensurate with the Position, and such other
duties reasonably assigned or delegated to him under the By-laws of the Employer
or from time to time by the Board and consistent with the Position. The
Executive shall devote substantially all of the Executive’s

 



--------------------------------------------------------------------------------



 



business time and attention to the performance of the Executive’s duties under
this Agreement and, during the Term, the Executive shall not engage in any other
business enterprise that requires any significant amount of the Executive’s
personal time or attention, unless the Board gives him its prior written
permission. The Executive will at all times comply with all applicable laws
pertaining to the performance of this Agreement, and strictly adhere to and obey
all of the ethical rules, regulations, policies, codes of conduct, procedures
and instructions in effect from time to time relating to the conduct of
employees of the Employer and/or F.N.B. Corporation. The foregoing provision
shall not prevent the Executive’s purchase, ownership or sale of any interest in
any business that does not compete with the business of the Employer, F.N.B.
Corporation or their affiliates, or the Executive’s involvement in charitable or
community activities, provided, that (i) the time and attention that the
Executive devotes to such business and charitable or community activities does
not interfere with the performance of his duties under this Agreement, (ii) a
material portion of the time devoted by the Executive to charitable or community
activities is devoted to charitable or community activities within the
Employer’s market area, and (iii) such conduct complies in all material respects
with applicable policies of the Employer and F.N.B. Corporation.
     4. Compensation. For all services to be rendered by the Executive under
this Agreement:
          (a) The Employer shall pay the Executive a base salary (the “Base
Salary”) at an annual rate of $350,016. At the end of each fiscal year of the
Employer, the Board or the Compensation Committee of the Board shall review the
amount of the Executive’s Base Salary, and may increase but not decrease such
Base Salary for the following year to such amount as the Board (or Committee)
may determine in its sole discretion. Such adjusted annual salary then shall
become the Executive’s “Base Salary” for purposes of this Agreement. Such Base
Salary and other compensation shall be payable in accordance with the Employer’s
normal payroll practices as in effect from time to time.
          (b) Bonus. The Executive shall be entitled to receive from the
Employer, in accordance with applicable policies of the Employer relating to
incentive compensation for executive officers, an annual bonus (the “Bonus”), at
the same time and in the same form as bonuses are paid to other senior executive
officers of the Employer and F.N.B. Corporation. The Board shall determine the
amount of any such Bonus, in its sole discretion, based upon the performance of
the Employer and/or F.N.B. Corporation, and the contributions of the Executive
to such performance; provided, however, that in exercising its discretion, the
Board shall not reduce Executive’s targeted bonus greater than the percentage
reduction for senior management as a group. The Employer will pay the Bonus
within the period ending on the 15th day of the third month following the end of
the Employer’s fiscal year, but in no event after the close of the Employer’s
fiscal year following the year the Bonus is earned.
          (c) Benefits. The compensation provided for in this paragraph 4 shall
be in addition to such rights as the Executive may have, during the Executive’s
employment under this Agreement or thereafter, to participate in and receive
benefits from or under any employee benefit plans the Employer or F.N.B.
Corporation may in their discretion establish or maintain for their employees or
executives, including but not limited to, the 401(k) plan, retirement income
plan, basic retirement plan, stock incentive plan and group health insurance,
life insurance and disability insurance plans. To the extent any of such
benefits are taxable to the Executive, the Executive shall be solely responsible
for such taxes.

2



--------------------------------------------------------------------------------



 



           (d) Perquisites. From and after the Effective Date and throughout the
Term:
          (i) The Employer shall provide the Executive with a luxury automobile
selected by the Executive and approved by the Compensation Committee of the
Board, at the Employer’s sole cost and expense. The automobile shall be replaced
with a substantially equivalent luxury automobile owned or leased by the
Employer in the future as shall be mutually agreed by the Executive and the
Compensation Committee. The Employer shall bear gas, insurance, repairs,
maintenance, and other operating expenses for the automobile in accordance with
the Employer’s policies.
          (ii) The Employer will pay the annual dues for the Executive’s
membership in two country clubs of the Executive’s choosing. In addition, the
Employer shall pay any reasonable club usage charges related to the Employer’s
business upon submission by the Executive of appropriate verifying information.
The Employer shall also pay any bond, admission or initiation fee that may be
required for membership in the clubs, provided however that upon refund to the
Executive of all or any portion of such bond, admission or initiation fee, the
Executive shall promptly remit the refunded amount to the Employer, to the
extent such bond or fee had been paid by the Employer.
          (e) Expenses. The Employer shall promptly reimburse the Executive for
(i) all reasonable expenses paid or incurred by the Executive in connection with
the performance of the Executive’s duties and responsibilities under this
Agreement, upon presentation of expense vouchers or other appropriate
documentation in accordance with the Employer’s policies, and (ii) all
reasonable professional expenses, such as licenses and dues and professional
educational expenses, approved by the Board and paid or incurred by the
Executive during the Term.
          (f) Vacation. The Executive shall be entitled to 20 days of paid
vacation leave during each calendar year (25 days beginning in 2013), to be
taken at such time or times, as the Executive and the Employer shall mutually
determine. Earned but unused vacation shall be accrued in accordance with the
Employer’s written vacation policy.
     5. Termination of the Employment. The Employer shall have the right to
terminate the Executive’s employment under this Agreement at any time during the
Term, for Cause, for other than Cause, or on account of the Executive’s
Permanent Disability, subject to the provisions of this paragraph 5. The
Executive’s employment under this Agreement shall automatically terminate upon
the Executive’s death during the Term. The Executive’s “Termination Date” shall
be the date specified in written notice from the Board to the Executive, or to
the Board from the Executive in accordance with subparagraph (c) below, given in
accordance with the provisions of paragraph 14, except as otherwise agreed by
the parties.
          (a) Accrued Obligations. Upon the Executive’s employment termination
for any reason, the Employer shall pay to the Executive (or to the Executive’s
representative or estate, in the event of his death or, in certain situations,
as appropriate, his Permanent Disability), within ten (10) days after the
Termination Date, an amount equal to the sum of (i) the Executive’s Base Salary
accrued through the Termination Date, (ii) any Bonus earned as of the
Termination Date under the Employer’s bonus program, but not yet paid to the
Executive, (iii) any amounts payable under any of the employee benefit plans of
the Employer or F.N.B. Corporation in accordance with the terms of such plans,
except as may be required by Section 401(a)(13) of the Internal Revenue Code of
1986, as amended (the “Code”), (iv) any accrued but

3



--------------------------------------------------------------------------------



 



unpaid vacation, in accordance with the terms of the Employer’s vacation plan,
and (v) any unreimbursed business expenses incurred by the Executive on the
Employer’s behalf, in accordance with the Employer’s reimbursement policies.
Such payments, rights and benefits described in clauses (i) through (v) of
subparagraph 5(b) are collectively referred to herein as the “Accrued
Obligations.” In addition, upon the Executive’s termination for any reason,
other than Death, the Executive shall have the right to assume any lease of the
luxury automobile then being provided to him pursuant to subparagraph
(d) hereof, if such automobile has been leased or, if such automobile has been
purchased for his use, the Executive shall have the right to purchase such
automobile by remitting the net book value to the Employer.
          (b) If the Employer terminates the Executive’s employment under this
Agreement for any reason other than for Cause, or the Executive terminates his
employment under this Agreement for Good Reason, the Employer shall pay or
provide to the Executive, promptly after the Termination Date, the severance
benefits described in subparagraphs (i), (ii) and (iii) below, subject to (iv)
through (vii) below:
          (i) The Employer shall allow the Executive to continue participation
for himself and his eligible dependants under the Employer’s group health plan
on the same terms as applicable to active employees (e.g., at the same cost to
the Executive) for a period equal to the lesser of (i) thirty-six (36) months
(the “Subsequent Period”), or (ii) the period from the Termination Date through
the date the Executive first becomes eligible for coverage under any group
health plan of another employer; and provided further that participation for any
eligible dependent shall cease upon such dependent becoming eligible for
coverage under any group plan of another employer. To the extent these payments
are subject to Code Section 409A, then such expenses must be incurred before the
last day of the second taxable year following the taxable year in which the
termination occurred, provided that any reimbursement for such expenses be paid
before the Executive’s third taxable year following the taxable year in which
the termination occurred.
          (ii) The Employer shall continue to pay the Executive, for the
duration of the Subsequent Period, the Executive’s Base Salary as of the
Termination Date, in accordance with the Employer’s generally applicable payroll
policies. In addition, and without regard to the provisions of the Employer’s
Bonus program, the Executive shall be entitled to receive his pro rata share of
any Bonus that would have been earned by the Executive had the Executive been
employed for the full year, which amounts shall be payable to the Executive at
the same time and in the same manner as such payments are made to other
participants in such Bonus program; and
          (iii) The Employer shall pay the Executive an amount equal to
one-twelfth (1/12) of the Executive’s Average Annual Bonus, in equal installment
payments, consistent with Company’s payroll practices for the duration of the
Subsequent Period. For purposes of this subparagraph, the Executive’s Average
Annual Bonus shall be determined by applying the Executive’s Three-Year Bonus
Percentage (as defined below) to the Executive’s Base Salary in effect as of the
Termination Date. The Executive’s Three-Year Bonus Percentage shall be
determined by averaging the annual bonus percentage paid to the Executive
representing the percentage of Base Salary paid or to be paid during the three
(3) years ending immediately prior to the Termination Date.

4



--------------------------------------------------------------------------------



 



          (iv) Prior to receiving any payment, coverage or benefit as provided
in this paragraph 5(b), the Executive shall execute and deliver a Release to the
Employer in the form of Appendix A to this Agreement.
          (v) If the Employer is obligated to pay amounts or provide benefits to
the Executive under this paragraph 5(b), the Executive shall not be entitled to
severance under any other employee benefit plan of the Employer or F.N.B.
Corporation.
          (vi) If a payment under paragraph 5(b)(ii), or (iii) above does not
qualify as a short-term deferral under Code Section 409A and Treas. Reg.
§1.409A-1(b)(4) (or any similar or successor provisions), and the Executive is a
Specified Employee as of his Termination Date, distributions to the Executive
may not be made before the date that is six months after the date of the
Termination Date or, if earlier, the date of the Executive’s death (the
“Six-Month Delay Rule”). Payments to which the Executive would otherwise be
entitled during the first six months following the Termination Date (the
“Six-Month Delay”) will be accumulated and paid on the first day of the seventh
month following the Termination Date. Notwithstanding the Six-Month Delay Rule
set forth in this paragraph 5(b)(vi):
          (a) To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), during each
month of the Six-Month Delay, the Employer will pay the Executive an amount
equal to the lesser of (I) the total monthly severance provided under paragraph
5(b)(ii) and (iii) above, or (II) one-sixth (1/6) of the lesser of (1) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which the Executive’s Date of
Termination occurs, and (2) the sum of the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Employer for the
taxable year of the Executive preceding the taxable year of the Executive in
which his Termination Date occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive had not had a
Termination Date); provided that amounts paid under this sentence will count
toward, and will not be in addition to, the total payment amount required to be
made to the Executive by the Employer under paragraphs 5(b)(ii) and (iii); and
          (b) To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination Date, the Employer will pay the Executive an amount
equal to the applicable dollar amount under Code Section 402(g)(1)(B) for the
year of the Executive’s Termination Date; provided that the amount paid under
this sentence will count toward, and will not be in addition to, the total
payment amount required to be made to the Executive by the Employer under
paragraph 5(b).
              (vii) For purposes of this Agreement, “Specified Employee” has the
meaning given that term in Code Section 409A and Treas. Reg. 1.409A-1(c)(i) (or
any similar or successor provisions). The Employer’s “specified employee
identification date” (as described in Treas. Reg. 1.409A-1(c)(i)(3)) will be
December 31 of each year,

5



--------------------------------------------------------------------------------



 



and the Employer’s “specified employee effective date” (as described in Treas.
Reg. 1.409A-1(c)(i)(4) or any similar or successor provisions) will be February
1 of each succeeding year.
          (c) Termination by the Executive. The Executive may terminate his
employment during the Term upon thirty (30) days prior written notice to the
Board for other than Good Reason (as defined below). In such event, the
Executive’s employment shall terminate as of the Termination Date and the
obligations of the Employer hereunder shall be deemed fully satisfied, except
that the Executive shall be entitled to the Accrued Obligations. The Executive
also shall have the right to terminate his employment at any time during the
Term hereof for Good Reason. As used in this Agreement, “Good Reason” shall
mean, without the Executive’s written consent: (i) a material diminution in the
Executive’s Base Salary; (ii) a material diminution of the Executive’s
authority, duties, responsibilities; (iii) a material diminution in the
authority, duties, or responsibilities of the CEO of F.N.B. Corporation; (iv) a
requirement that the Executive report to an officer or employee of the Employer
or F.N.B. Corporation instead of reporting directly to the Board and the CEO of
F.N.B. Corporation; (v) a relocation of the Executive’s primary office more than
50 miles from Hermitage, Pennsylvania, or assigning to the Executive duties that
would reasonably require such relocation (not including travel normally
incidental and reasonably necessary to the business of the Employer and the
duties of the Executive under this Agreement); (vi) a material diminution in the
budget over which Executive retains authority; or (vii) any other action or
inaction that constitutes a material breach by the Employer of this Agreement.
The Executive must provide written notice to the Employer of the existence of
the event or condition described above within ninety (90) days of the initial
occurrence of the event or existence of the condition alleged to constitute
“Good Reason” under this paragraph. Upon such notice, the Employer or F.N.B.
Corporation shall have a period of thirty (30) days during which it or they may
remedy the condition.
          (d) Termination for Death or Disability. If the Employer terminates
the Executive’s employment under this Agreement because of the Permanent
Disability of the Executive, or in the event of the Executive’s death, the
Employer shall pay the Accrued Obligations to the Executive or his estate.
Without regard to the provisions of the Employer’s bonus program, and in
addition to the Accrued Obligations, the Executive shall be entitled to receive
his pro rata share of any Bonus that would have been earned by the Executive had
the Executive been employed for the full year, which amounts shall be payable to
the Executive at the same time and in the same manner as such payments are made
to other participants in such bonus program. If the Employer terminates the
Executive’s employment under this Agreement because of the Executive’s Permanent
Disability, the Employer shall continue to pay the amounts in (i) and
(ii) below:
          (i) Until the one-year anniversary of the termination of the
Executive’s employment due to the Executive’s Permanent Disability, an amount
equal to one hundred percent (100%) the Executive’s Base Salary, less the amount
paid or payable to or on behalf of the Executive under any disability insurance
coverage provided or paid for by the Employer or F.N.B. Corporation;
          (ii) Thereafter, until the end of the Executive’s Permanent Disability
or death, an amount equal to sixty percent (60%) of the Executive’s Base Salary,
less the amount paid or payable to or on behalf of the Executive under any
disability insurance coverage provided or paid for by the Employer or F.N.B.
Corporation.

6



--------------------------------------------------------------------------------



 



     Any amounts payable to the Executive under clauses (i) or (ii) above shall
be paid in accordance the Employer’s normal payroll practices as in effect from
time to time. Notwithstanding the foregoing, the Executive’s right to such
payments shall be contingent upon the Executive’s execution of a release of all
claims against Employer, F.N.B. Corporation and their affiliates, in the form of
Appendix A hereto. As used in this Agreement, “Permanent Disability” shall mean
that, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, as determined by a licensed
physician mutually selected by Executive (or his personal representative) and
Employer, the Executive has been receiving income replacement benefits for a
period of not less than three (3) months, under an accident or health plan
covering the Employer’s employees, such as a salary continuation, short-term
disability or long-term disability program, provided, however, that in order to
terminate the Executive’s employment under this Agreement on account of
Permanent Disability, the Employer must provide the Executive with written
notice of the Board’s determination to terminate the Executive’s employment
under this Agreement for reason of Permanent Disability not less than thirty
(30) days prior to such termination, which notice shall specify the Termination
Date. Until the specified Termination Date by reason of Permanent Disability,
the Executive shall continue to receive compensation at the rates set forth in
paragraph 4. No termination of the Executive’s employment under this Agreement
because of Permanent Disability shall impair any rights of the Executive under
any life or disability insurance policy maintained by the Employer or F.N.B.
Corporation.
          (e) Termination For Cause. If the Employer terminates the Executive’s
employment under this Agreement for Cause or the Executive terminates his
employment under this Agreement for any reason other than Good Reason, the sole
obligation of the Employer to the Executive shall be to pay the Accrued
Obligations to the Executive. As used in this Agreement, “Cause” shall mean the
Executive’s (i) willful and continued failure substantially to perform his
material duties with the Employer as set forth in this Agreement, or the
commission of any activities constituting a violation or breach under any
federal, state or local law or regulation applicable to the activities of F.N.B.
Corporation or the Employer, in each case, after notice thereof from the
Employer to the Executive and a reasonable opportunity for the Executive to
cease such failure, breach or violation in all respects (where possible),
(ii) fraud, breach of fiduciary duty, dishonesty, misappropriation or other
willful actions that cause damage to the property or business of F.N.B.
Corporation or the Employer, (iii) repeated absences from work such that he is
unable to perform his duties under this Agreement in all material respects other
than due to physical or mental impairment or illness, (iv) admission or
conviction of, or plea of nolo contendere to, any felony or any other crime
referenced in Section 19 of the Federal Deposit Insurance Act that, in the
reasonable judgment of the Board, adversely affects F.N.B. Corporation’s or the
Employer’s reputation or the Executive’s ability to carry out his obligations
under this Agreement, (v) loss of any license or registration that is necessary
for the Executive to perform his duties under this Agreement, (vi) failure to
cooperate with the Employer in any internal investigation or administrative,
regulatory or judicial proceeding, after notice thereof from the Employer to the
Executive and a reasonable opportunity for the Executive to cure such
non-cooperation or, (vii) willful act or omission by Executive in violation or
disregard of the Employer’s policies, including but not limited to the
Employer’s harassment and discrimination policies and Standards of Conduct then
in effect, in such a manner as to cause material loss, damage or injury to the
property, reputation or employees of the Employer, F.N.B. Corporation or their
affiliates. In addition, the Executive’s employment shall be deemed to have
terminated

7



--------------------------------------------------------------------------------



 



for Cause if, within 180 days following the Executive’s Termination Date,
uncontroverted facts are discovered that would have justified a termination for
Cause under subsections (ii) and (iv) above. For purposes of this Agreement, no
act or failure to act on the Executive’s part shall be considered “willful”
unless it is done, or omitted to be done, by him in bad faith or without
reasonable belief that his action or omission was in the best interests of the
Employer. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Employer shall be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of the Employer.
          (f) No provision of this Agreement shall adversely affect any vested
rights of the Executive under the Employer’s 401(k) plan, retirement income
plan, basic retirement plan, stock incentive plan or other employee benefit
plans of the Employer or F.N.B. Corporation that may be established in the
future; provided, however, upon the Termination Date, all future vesting of the
Executive’s rights under the 401(k) plan, retirement income plan, basic
retirement plan and stock incentive plan shall terminate without further action
by the Employer.
          (g) In the event that the independent registered public accounting
firm of the Employer or the Internal Revenue Service determines that any
payment, coverage or benefit due or owing to the Executive pursuant to this
Agreement is subject to the excise tax imposed by Code Section 409A or any
successor provision thereof or any interest or penalties, including interest
imposed under Code Section 409(A)(1)(B)(i)(I), incurred by the Executive as a
result of the application of such provision, the parties shall take such actions
as are necessary to prevent application of the excise tax, including revisions
to the Agreement to comply with Code Section 409A.
          (h) Upon termination of the Executive’s employment for any reason, the
Executive shall deliver to the Board his resignation from all offices,
directorships and positions with the Employer, F.N.B. Corporation and their
affiliates, and shall be deemed to have resigned from all offices and fiduciary
positions with any employee benefit plans.
     6. Change in Control. Upon a Change in Control, the Term specified in
paragraph 2 shall continue until at least the second anniversary of the Change
in Control.
          (a) If, on or after a Change in Control and before the second
anniversary of the Change in Control, the Employer terminates the Executive’s
employment under this Agreement for any reason other than for Cause, or the
Executive terminates his employment under this Agreement for Good Reason, the
Employer shall pay or provide to the Executive, promptly after the Termination
Date, the severance benefits described in subparagraphs 5(b)(ii) and
(iii) above, subject to subparagraphs 5(b)(iv) through (vii) above, with the
following modifications:
          (i) If the Change in Control is also a “change in the ownership or
effective control” of the Employer or a “change in the ownership of a
substantial portion of the assets” of the Employer, in each case as defined in
Treas. Reg. §1.409A-3(i)(v), the Employer will pay the total amount of the Base
Salary and Average Annual Bonus payments that would have been paid to the
Executive during the Subsequent Period under subparagraphs 5(b)(ii) and
(iii) above, in a single lump sum with 15 business days of the Termination Date.
(All other payments will be made as provided for in subparagraph 5(b).)

8



--------------------------------------------------------------------------------



 



     (b) For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred on the first of the following: (i) a merger or consolidation of
F.N.B. Corporation with another corporation, and as a result of such merger or
consolidation, the shareholders of F.N.B. Corporation as of the day preceding
such transaction will own less than fifty-one percent (51%) of the outstanding
voting securities of the surviving corporation, (ii) a sale or exchange (in a
single transaction or series of related transactions) of eighty percent (80%) or
more of the Common Stock of F.N.B. Corporation for securities of another entity
in which shareholders of F.N.B. Corporation will own less than fifty-one percent
(51%) of such entity’s outstanding voting securities, or (iii) the sale (in a
single transaction or series of related transactions) of a substantial portion
of the assets of the Employer or F.N.B. Corporation (including the capital stock
F.N.B. Corporation owns in the Employer) to an unrelated third party.
     (c) In the event that the independent certified public accounting firm of
the Employer immediately prior to a Change in Control (the “Accounting Firm”) or
the Internal Revenue Service (“IRS”) determines that any payment, coverage or
benefit provided to the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
paragraph 6 (the “Payments”) is an“ excess parachute payment” pursuant to Code
Section 280G or any successor or substitute provision of the Code, with the
effect that the Executive is liable for the payment of the excise tax described
in Code Section 4999 or any successor or substitute provision of the Code (the
“Excise Tax”), the Employer, within 30 days thereafter, shall pay to the
Executive, in addition to any other payment, coverage or benefit due and owing
hereunder, an additional amount that will result in the Executive’s net
after-tax position, after taking into account any interest, penalties or taxes
imposed on the Excise Tax payable under this paragraph 6, upon the receipt of
the Payments provided for by this Agreement, being no less advantageous to the
Executive than the net after-tax position to the Executive that would have been
obtained had Code Sections 280G and 4999 not been applicable to such Payments.
The Gross-Up Payment if any, shall be made as soon as possible but no later
than, the end of the Executive’s taxable year next following the Executive’s
taxable year in which the Executive remits the related taxes, in accordance with
Code Section 409A and Treas. Reg. §1.409A-3(i)(1)(v) (or any similar or
successor provisions).
     (i) All determinations required to be made under this paragraph 6(c), and
the assumptions to be utilized in arriving at such determination, shall be made
by the Accounting Firm, which shall provide detailed supporting calculations
both to the Board and the Executive. The Employer shall pay all fees and
expenses of the Accounting Firm. Any determination by the Accounting Firm shall
be binding upon the Employer and the Executive, except as provided in
subparagraph (ii) below.
     (ii) As a result of the uncertainty in the application of Code Sections
280G and 4999 at the time of the initial determination by the Accounting Firm
hereunder, it is possible that the IRS or other agency will claim that a greater
or lesser Excise Tax is due. In the event that the Excise Tax is finally
determined to be less than the amount taken into account hereunder in
calculating the Gross-Up Payment, the Executive shall repay to the Employer, at
the time that the amount of such reduction in Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being

9



--------------------------------------------------------------------------------



 



repaid by the Executive to the extent that such repayment results in a reduction
in Excise Tax and/or a federal, state or local income or employment tax
deduction) plus interest on the amount of such repayment at 120% of the rate
provided in Code Section 1274(b)(2)(B). In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Employer
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) at the time that the amount of such excess is finally determined. The
Executive and the Employer shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments. The Employer shall pay all fees and expenses of the Executive relating
to a claim by the IRS or other agency.
     7. Indemnification. The Executive shall at all times during his employment
by the Employer and thereafter, be indemnified by the Employer and FNB
Corporation to the fullest extent permitted by applicable law for any matter in
any way relating to the Executive’s affiliation with the Employer, F.N.B.
Corporation or their affiliates; provided, however, that if the Executive’s
employment shall have been terminated by the Employer for Cause, then, to the
extent indemnification is prohibited by law, the Employer and FNB Corporation
shall have no obligation whatsoever to indemnify the Executive for any claim
arising out of the matter for which his employment shall have been terminated
for Cause or for any conduct of the Executive not within the scope of the
Executive’s duties under this Agreement. During the Term, the Employer and FNB
Corporation agree to maintain the Executive as an insured party on all
directors’ and officers’ insurance maintained by the Employer and FNB
Corporation for the benefit of its directors and officers on at least the same
basis as all other covered individuals.
     8. Confidential Information. The Executive understands that in the course
of his employment by the Employer the Executive will receive Confidential
Information concerning the business of the Employer, F.N.B. Corporation and
their affiliates and that the Employer desires to protect. The Executive agrees
that he will not at any time during or after the period of his employment by the
Employer, reveal to anyone outside the Employer, or use for his own benefit, any
such information that has been designated as confidential by the Employer or
understood by the Executive to be confidential, without specific written
authorization by the Board. The Executive shall take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. As used in this Agreement, the term “Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Employer, F.N.B. Corporation or their
affiliates in connection with their business, including but not limited to
(i) products or services, (ii) fees, costs and pricing structures,
(iii) designs, (iv) analysis, (v) drawings, photographs and reports,
(vi) computer software, including operating systems, applications and program
listings, (vii) flow charts, manuals and documentation, (viii) data bases,
(ix) accounting and business methods, (x) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xi) customers and clients and customer or client lists,
(xii) copyrightable works, (xiv) all technology and trade secrets, (xv) business
plans and financial models, and (xvi) all similar and related information in
whatever form. Upon termination of the employment of the Executive under this
Agreement, or upon any written

10



--------------------------------------------------------------------------------



 



request of the Board, the Executive shall promptly deliver to the Employer any
and all written materials, records and documents, including all copies thereof,
made by the Executive or coming into his possession during or after the period
of his employment by the Employer and retained by the Executive containing or
concerning confidential information of the Employer and all other written
materials furnished to and retained by the Executive for his use during the Term
(other than written materials that relate or are personal to the Executive),
including all copies thereof, whether of a confidential nature or otherwise.
     9. Restrictive Covenants.
          (a) For the purposes of this Agreement, the term “Competitive
Enterprise” shall mean any federal or state-chartered bank, trust company,
savings and loan association, savings bank, credit union, consumer finance
company, bank holding company, savings and loan holding company, unitary holding
company, financial holding company or any of the foregoing types of entities in
the process of organization or application for federal or state regulatory
approval and shall also include other providers of financial services and
entities that offer financial services or products that compete with the
financial services and products currently or in the future offered by the
Employer, F.N.B. Corporation or their respective subsidiaries or affiliates.
          (b) For a period of two years (the “Restricted Period”) immediately
following the Termination Date under this Agreement for any reason, the
Executive shall not, provided that the Employer remains in compliance with its
obligations under this Agreement:
          (i) serve as a director, officer, employee or agent of, or act as a
consultant or advisor to, any Competitive Enterprise in any city or county in
which the Employer, F.N.B. Corporation or their respective subsidiaries or
affiliates are then conducting business or maintain an office. Notwithstanding
the foregoing, the restriction does not apply to any location where the Employer
is conducting business if such location is west of the state of Indiana;
          (ii) in any way, directly or indirectly, solicit, divert or contact
any existing or potential customer or business of the Employer, F.N.B.
Corporation or any of their respective subsidiaries or affiliates that the
Executive solicited, had direct personal knowledge of or transacted business
with during the employment of the Executive by the Employer for the purpose of
selling any financial services or products that compete with the financial
services or products offered by the Employer, F.N.B. Corporation or their
respective subsidiaries and affiliates at the Termination Date; or
          (iii) solicit or assist in the employment of any employee of the
Employer, F.N.B. Corporation or their respective subsidiaries or affiliates for
the purpose of becoming an employee of or otherwise provide services for any
Competitive Enterprise.
          (c) The Executive and the Employer agree after the period of
Executive’s employment by the Employer, neither shall make in any way, directly
or indirectly, any oral or written statement, comment or other communication
designed or intended to impugn, disparage or otherwise malign, in a material
way, the reputation, ethics, competency, morality or qualification of the
Executive and the Employer, F.N.B. Corporation or any of their respective

11



--------------------------------------------------------------------------------



 



subsidiaries or affiliates or any of their respective directors, officers,
employees or customers. In order for Executive’s alleged oral comments to be
considered a breach of this section, the person who heard the comment must
provide a written affidavit.
          (d) The Executive agrees that all materials, inventions, discoveries,
improvements or the like that the Executive, individually or with others, may
originate, develop or reduce to practice while employed with the Employer
(individually, a “Creation” and collectively, the “Creations”) shall, as between
the Employer and the Executive, belong to and be the sole property of the
Employer. The Executive hereby waives any and all “moral rights,” including, but
not limited to, any right to identification of authorship, right of approval on
modifications or limitation on subsequent modification, that the Executive may
have in respect of any Creation. The Executive further agrees, without further
consideration, to promptly disclose each such Creation to the Board and to such
other individuals as the Board may direct. The Executive further agrees to
execute and to join others in executing such applications, assignments and other
documents as may be necessary or convenient to vest in the Employer or any
client of the Employer, as appropriate, full title to each such Creation and as
may be reasonably necessary or convenient to obtain United States and foreign
patents or copyrights thereon to the extent the Employer or any client of the
Employer, as appropriate, may choose. The Executive further agrees to testify in
any legal or administrative proceeding relative to any such Creation whenever
requested to do so by the Employer, provided that the Employer agrees to
reimburse the Executive for any reasonable expenses incurred in providing such
testimony.
          (e) The Executive agrees that following his termination of employment
and during any period that he is receiving payments or benefits under paragraph
5(b) of this Agreement, he will be available on a reasonable basis consistent
with and subject to the Executive’s other responsibilities to assist the
Employer or F.N.B. Corporation, and will upon request assist the Employer or
F.N.B. Corporation, (i) as necessary to ensure the orderly transition of his
duties and responsibilities and (ii) in the prosecution or defense of any
claims, suits, litigation, arbitrations, investigations, or other proceedings,
whether pending or threatened involving the Employer. Such assistance shall
include, but not by way of limitation, attending meetings with and truthfully
and completely answering questions posed by representatives of the Employer. The
Employer shall reimburse the Executive for his reasonable and necessary expenses
incurred at the request of the Employer upon submission of appropriate
supporting documents.
          (f) The parties hereto expressly agree that in the event that any of
the provisions, covenants, warranties or agreements in this Agreement are held
to be in any respect an unreasonable restriction upon the Executive or are
otherwise invalid, for whatsoever cause, then the court so holding is hereby
authorized to (a) reduce the territory to which said covenant, warranty or
agreement pertains, the period of time in which said covenant, warranty or
agreement operates or the scope of activity to which said covenant, warranty or
agreement pertains or (b) effect any other change to the extent necessary to
render any of the restrictions contained in this Agreement enforceable.
     10. Section 409A Compliance. Notwithstanding any provision of this
Agreement to the contrary, this Agreement is intended to be exempt from or, in
the alternative, comply with Code Section 409A and the interpretive guidance
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions. The Agreement shall be
construed and interpreted in accordance with such intent. In the event that

12



--------------------------------------------------------------------------------



 



any guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect to Code Section 409A would result in this Agreement
violating the provisions of Code Section 409A, the parties shall negotiate (in
good faith) to make any corrections or revisions hereunder which are reasonably
necessary to prevent the inclusion in gross income of any amounts payable
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be distributed or made available to the
Executive or that would cause the imposition of an excise tax on such amounts;
provided, however, that such corrections or revisions shall be in an amount and
in a manner consistent with the previously agreed upon economic terms of this
Agreement.
     11. Representation and Warranty of the Executive. The Executive represents
and warrants that he is not under any obligation, contractual or otherwise, to
any other firm or corporation, which would prevent his entry into the employ of
the Employer or his performance of the terms of this Agreement.
     12. Entire Agreement; Amendment. This Agreement contains the entire
agreement between the Employer and the Executive with respect to the subject
matter of this Agreement and supersedes the Employment Agreement dated as of
December 2, 2002, between the Executive and the Employer, and may not be
amended, waived, changed, modified or discharged except by an instrument in
writing executed by the parties hereto.
     13. Assignability. This Agreement shall be binding upon, and inure to the
benefit of, the Employer and its successors and assigns under this Agreement.
This Agreement shall not be assignable by the Executive, but shall inure to the
benefit of the Executive’s heirs, executors, administrators and legal
representatives. The Employer shall require any subsequent successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employer to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform it if no such succession had
taken place.
     14. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either party hereto at their respective addresses
stated above, or at such other address as either party may by similar notice
designate.
     15. Specific Performance. The Executive acknowledges that in the event that
his employment with the Employer terminates for any reason, he will be able to
earn a livelihood without violating the restrictions of paragraph 9, and that
his ability to earn a livelihood without violating such restrictions is a
material condition to his employment with the Employer. The Executive
acknowledges that compliance with the covenants set forth in paragraphs 8 and 9
is necessary to protect the business, goodwill and Confidential Information of
the Employer, F.N.B. Corporation and their clients and customers, and that a
breach of these restrictions will irreparably and continually damage the
Employer, F.N.B. Corporation or their clients and customers for which money
damages may not be adequate. Consequently, the Executive agrees that, in the
event that he breaches any of these covenants, the Employer shall be entitled to
a temporary, preliminary or permanent injunction in order to prevent the
continuation of such harm without any obligation to post a bond. In addition,
without limiting the Employer’s remedies for

13



--------------------------------------------------------------------------------



 



any breach of any restriction on the Executive set forth in paragraphs 8 or 9
hereof, except as required by law, the obligation of the Employer to pay any
amounts payable to the Executive under paragraph 5 of this Agreement is
contingent upon Executive’s acting in accordance with the covenants of
paragraphs 8 and 9 and in the event of any material breach of such obligations,
the Employer’s obligation to make further payments shall terminate. Nothing in
this agreement, however, shall be construed to prohibit the Employer from also
pursuing any other remedy, the parties having agreed that all remedies are to be
cumulative. The parties expressly agree that the Employer may, in its sole
discretion, choose to enforce the covenants in paragraphs 8 and 9 hereof in part
of to enforce any of said covenants to a lesser extent than that set forth
herein.
     16. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
(and the Executive’s heirs, executors, administrators and legal representatives)
any rights or remedies of any nature under or by reason of this Agreement.
     17. Mitigation. Except as specifically provided in subparagraph 5(b)(i),
the Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by retirement benefits payable after the termination of
this Agreement.
     18. Waiver of Breach. The failure at any time to enforce or exercise any
right under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party hereafter to
enforce or exercise its rights under each and every provision in accordance with
the terms of this Agreement.
     19. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 19 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or his estate and their assigning any
rights hereunder to the person or persons entitled hereto.
     20. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained herein unless the deletion of such
term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision would result in such a material change as to cause the covenants and
agreements contained herein to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.

14



--------------------------------------------------------------------------------



 



     21. Survival. Any provision of this Agreement that provides a benefit to
the Executive and that by the express terms hereof does not terminate upon the
expiration of the Term shall survive the expiration of the Term and shall remain
binding upon the Employer until such time as such benefits are paid in full to
the Executive or his estate. Notwithstanding any other provision of this
Agreement, the Executive’s obligations in paragraphs 8, 9, 14 and 22 shall
survive the termination of this Agreement.
     22. Construction and Dispute Resolution. This Agreement shall be governed
by and construed in accordance with the internal laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws. All
headings in this Agreement have been inserted solely for convenience of
reference only, are not to be considered a part of this Agreement and shall not
affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement
(including, but not limited to, any claims of breach of contract, wrongful
termination or age, sex, race or other discrimination), the Executive and the
Employer agree that all such disputes shall be fully and finally resolved by
binding arbitration conducted by the American Arbitration Association (“AAA”) in
Mercer County, Pennsylvania in accordance with the AAA’s National Rules for the
Resolution of Employment Disputes, provided, however, that this arbitration
provision shall not apply to, and the Employer shall be free to seek, injunctive
or other equitable relief with respect to any actual or threatened breach or
violation by the Executive of his obligations under paragraphs 8 and 9 hereof in
any court having appropriate jurisdiction. The Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of a covered dispute. The arbitrator may, but is not required, to
order that the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any arbitration arising out of
this Agreement.
     23. Voluntary Agreement. The Executive and the Employer represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement, with the legal,
tax and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to same. The Executive acknowledges
that the Employer has made no representations or warranties to the Executive
concerning the terms, enforceability or implications of this Agreement other
than as are reflected in this Agreement. This Agreement has been fully and
freely negotiated by the parties hereto, shall be considered as having been
drafted jointly by the parties hereto, and shall be interpreted and construed as
if so drafted, without construction in favor of or against any party on account
of its or his participation in the drafting hereof.
     24. Withholding and Offset. The Employer may withhold from any payment that
it is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law. The
Executive further agrees that except as provided in paragraph 15 of this
Agreement, (i) any sums which Executive has acknowledged in writing that is owed
to the Employer or F.N.B. Corporation may be deducted from the Executive’s
paychecks (or any bonus checks) in amounts that are in accordance with
applicable law, (ii) any sums owed under the Executive’s Employer-provided
charge card which is not an expense incurred by Executive in connection with the
performance of Executive’s duties and responsibilities under this Agreement upon
the termination of the Executive’s employment (for

15



--------------------------------------------------------------------------------



 



whatever reason) may be deducted by the Employer or F.N.B. Corporation from any
outstanding paycheck in amounts that are in accordance with applicable law and
make the Employer-provided charge card payments on the Executive’s behalf, and
(iii) he will execute such authorizations as may be required by State law, if
any, to permit and effectuate such deductions.
     25. Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

            FIRST NATIONAL BANK OF PENNSYLVANIA
      By:   /s/ Stephen J. Gurgovits         Stephen J. Gurgovits, Chairman of 
      The Board of Directors        F.N.B. CORPORATION
      By:   /s/ Stephen J. Gurgovits         Stephen J. Gurgovits,       
President & Chief Executive Officer
              /s/ Gary J. Roberts       Gary J. Roberts, Executive         

17



--------------------------------------------------------------------------------



 



         

EXHIBIT A

AGREEMENT AND GENERAL RELEASE
This agreement (the “Release Agreement”) sets forth the terms and conditions
relating to the termination of your employment with First National Bank of
Pennsylvania (the “Employer”).

1.   The termination of your employment with the Employer will be effective
[Date of Termination] (the “Termination Date”). You agree that as of that date,
you resign from all positions held with the Employer or any entity under common
control or affiliated with the Employer, including director positions.   2.   In
connection with the termination of your employment, you will receive payments of
base salary through the Termination Date plus compensation for your accrued but
unused vacation, if any, which will be subject to applicable withholding, taxes
and other deductions and will be paid to you no later than the Employer’s
regular pay date for the next pay cycle following the Termination Date. Provided
that the Employer receives an executed copy of this Release Agreement from you
no later than [Date], you will receive certain additional payments according to
the Employment Agreement between you and the Employer dated as of
[                    ] (the “Employment Agreement”), less required withholding,
taxes and other deductions.   3.   Certain of the payments described above are
payments that, absent the execution of this Release Agreement, you would not
otherwise be legally entitled to receive as a result of your employment with the
Employer or the termination of such employment. You understand and agree that
such payments are expressly conditioned upon your compliance with the terms of
this Release Agreement and continued compliance with the confidentiality and
restrictive covenant provisions of the Employment Agreement. Should you commit a
material breach of any material term of this Release Agreement or the Employment
Agreement, you will not receive any further payments from the Employer under
this Release Agreement that absent the execution of this Release Agreement, you
would not otherwise have been legally entitled to receive. This Paragraph shall
not limit the Employer’s right to recover damages or obtain any other legal or
equitable relief to which it may be entitled by law.   4.   You represent and
warrant that you are the sole owner of the actual or alleged claims, demands,
rights, causes of action and other matters relating to your employment with the
Employer or the cessation of your employment that are released herein; that the
same have not been assigned, transferred or disposed of

18



--------------------------------------------------------------------------------



 



    by fact, by operation of law, or in any manner whatsoever; and that you have
the full right and power to grant, execute, and deliver the releases,
undertakings and agreements contained herein. You further represent and warrant
that you have not filed or initiated any legal, equitable, administrative or any
other proceedings against any of the Released Parties (as defined in
Paragraph 5, below), and that no such proceeding has been filed or initiated on
your behalf.

5.   You and anyone claiming through you, including your past, present, and
future spouses, family members, estate, heirs, agents, attorneys or
representatives each hereby release, forever discharge, and agree not to sue the
Employer or any of its divisions, affiliates, related entities or subsidiaries,
or their trustees, fiduciaries, administrators, members, directors, officers,
agents, employees, attorneys and the predecessors, successors and assigns of
each of them (hereinafter jointly referred to as the “Released Parties’), with
respect to any claims or causes of action, whether known or unknown, that you
now have, ever had, or will ever have or may allege to have, against the
Released Parties for or related in any way to your employment with the Employer
or any other Released Party, or the cessation of that employment, including
without limitation, any claim that could have been asserted under any federal,
state, or local statute, law, regulation, ordinance or executive order,
including but not limited to Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621 et seq.), as
amended by the Older Workers Benefit Protection Act (“ADEA”), the Employee
Retirement Income Security Act of 1974, the Family and Medical Leave Act of
1993, or their related state and local law counterparts; any claims under the
common law, including without limitation, claims for wrongful or retaliatory
discharge, defamation, or other personal injury; and any claims for compensation
(other than the payments provided for in Paragraph 2 above), benefits, damages,
costs and attorney fees. Except in connection with the enforcement of this
Release Agreement or your rights hereunder, in the event of any future
proceedings based upon any matter released herein, you recognize and agree that
pursuant to this Release Agreement you are not entitled to and shall not receive
any further recovery.   6.   You are aware that hereafter there may be discovery
of claims or facts in addition to or different from those now known or believed
to be true with respect to the matters addressed herein. Nevertheless, it is the
Parties’ intention to settle and release fully, finally and forever all such
matters and claims relative to your employment and association with the Employer
and its affiliates and the termination thereof which do now exist, may exist, or
heretofore have existed relating to such matters (except as may be specifically
excluded herein). In

19



--------------------------------------------------------------------------------



 



    furtherance of this intention, the releases given herein shall be and remain
in effect as a full and complete release of all such matters, notwithstanding
the discovery or existence of any additional or different claims or facts
relative to your employment, termination of employment or association of the
Employer.   7.   Excluded from this release and waiver are any claims that
cannot be waived by law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. You are, however,
waiving your right to any monetary recovery should any such agency pursue any
claims on your behalf.   8.   You agree never to sue any Released Party in any
forum for any claim covered by the above waiver and release language, except
that you may bring a claim under the ADEA to challenge this Release Agreement or
enforce your rights hereunder. If you violate this Release Agreement by suing
any Released Party, other than under the ADEA or as otherwise set forth in
Paragraph 5 hereof, you shall be liable to the Employer and the Released Parties
for their reasonable attorneys’ fees and other litigation costs incurred in
defending against such a suit. Nothing in this Release Agreement is intended to
reflect any party’s belief that your waiver of claims under ADEA is invalid or
unenforceable, it being the intent of the parties that such claims are waived.  
9.   You agree that you have no present or future right to employment with the
Employer or its affiliated or related entities.   10.   Except as otherwise
provided herein, you agree to return to the Employer all keys, key cards or
other Employer property in your possession or control on the Termination Date.  
11.   You understand and agree that in connection with your employment with the
Employer, you have acquired confidential proprietary information concerning the
Employer’s operations. You agree that you are subject to the confidentiality
provisions of the Employment Agreement and that you will not at any time,
directly or indirectly (except to the extent required by law or judicial process
or as permitted by the Employer), disclose any confidential information that you
have learned by reason of your association with the Employer or use any such
information to the detriment of the Employer. You further agree that the
restrictions contained in the Employment Agreement are reasonable and necessary
to protect the Employer’s legitimate business interests, and that you will
continue to comply with its terms notwithstanding the termination of your
employment.

20



--------------------------------------------------------------------------------



 



12.   Except as necessary to comply with the terms of this Release Agreement,
the terms of this Release Agreement, the substance of any negotiations leading
up to this Release Agreement, and any matters concerning your separation from
employment with the Employer shall be kept confidential by you. You and the
Employer warrant and represent that neither will reveal or engage in any conduct
that might reveal the terms of this Release Agreement to anyone except officers
and employees of the Employer, its affiliates and subsidiaries, and its advisors
and agents, members of your immediate family, your attorney, and your tax
advisor, except as disclosure of such matters may be required by law.
Notwithstanding anything to the contrary in this Release Agreement, you (and
each of your employees, representatives or other agents) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the contemplated transaction and all materials of any kind (including
opinions or other tax analyses) that are provided to you relating to such tax
treatment and tax structure.   13.   This Release Agreement does not constitute
an admission by the Released Parties of any violation of any federal, state,
local or common law, regulation, ordinance or executive order. The Released
Parties expressly deny any such violation. This Release Agreement was entered
into by the parties solely to avoid litigation and/or arbitration.   14.   If
any provision of this Release Agreement is determined by a court of competent
jurisdiction to be unenforceable in any respect, then such provision shall be
deemed limited and restricted to the maximum extent that the court shall deem
the provision to be enforceable, or, in the event that this is not possible, the
provision shall be severed and all remaining provisions shall continue in full
force and effect. However, in the event that the waiver or release of any claim
is found to be invalid or unenforceable and cannot be modified as aforesaid,
then you agree that you will promptly execute any appropriate documents
presented by the Employer that would make the waiver or release valid and
enforceable to the maximum extent permitted by law. The invalidity or
unenforceability of any provision of this Release Agreement shall not affect the
validity or enforceability of any other provision hereof.   15.   This Release
Agreement and the Employment Agreement constitute the complete understanding and
agreement between the Employer and Executive regarding the subject matter
hereof, and supersede all prior discussions, negotiations and agreements,
written or oral, between the parties concerning such subject matter. The terms
and conditions of this Release Agreement may be modified and amended only by a
written instrument signed by the parties to this

21



--------------------------------------------------------------------------------



 



    Release Agreement. In the event of a conflict between this Release Agreement
and the Employment Agreement, this Release Agreement shall govern.   16.   This
Release Agreement shall in all respects be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without regard to its
conflicts of law provisions. In the event of any dispute or claim relating to or
arising out of the Employment Agreement or this Agreement, the Executive and the
Employer agree that all such disputes shall be fully and finally resolved by
binding arbitration conducted by the American Arbitration Association (“AAA”) in
Mercer County, Pennsylvania in accordance with the AAA’s National Rules for the
Resolution of Employment Disputes, provided, however, that this arbitration
provision shall not apply to, and the Employer shall be free to seek, injunctive
or other equitable relief with respect to any actual or threatened breach or
violation by the Executive of his obligations under paragraphs 8 and 9 hereof in
any court having appropriate jurisdiction. The Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of a covered dispute. The arbitrator may, but is not required, to
order that the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any arbitration arising out of
this Agreement.   18.   By signing this Release Agreement, you acknowledge and
represent that: (a) you have had at least twenty-one (21) days to consider this
Release Agreement and you have been advised of your right to have your attorney
review this Release Agreement, and have had an adequate amount of time to
discuss it with your attorney of choice; (b) you have read this Release
Agreement in its entirety and understand the meaning and application of each of
its provisions; (c) you are signing this Release Agreement voluntarily; and
(d) you intend to be bound by it. If you sign this Release Agreement prior to
the expiration of twenty-one (21) days after your receipt of this Release
Agreement, you agree that you have done so voluntarily and knowingly. You may
revoke this Release Agreement and the Supplemental Release at any time within
seven (7) days from the date that you sign the Supplemental Release by giving
written notice to the Employer. This Release Agreement shall not be effective or
enforceable and you will not be entitled to any special payments as provided in
Paragraph 2 above, until the seven (7) day revocation period has expired.

If you agree to the terms set forth above, please sign, date and return the
enclosed copy of this Release Agreement to the Employer, on or before [Return
date].

22



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties have executed this Release Agreement
effective as of the date first above written.

         
 
  First National Bank of Pennsylvania    
 
       
 
  By:    
 
 
 
   
 
       
 
  Name:    
 
 
 
   
 
       
 
  Its:    
 
 
 
   
 
       
 
       
 
       
 
  Gary J. Roberts    

23